DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
•	This action is in reply to the amendments filed on 12/10/2021.
•	Claims 1, 8, and 16 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Response to Arguments
Applicant’s arguments filed December 10, 2021 have been fully considered but they are not persuasive.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 9, that the claims do not recite fundamental economic practice, the Examiner respectfully disagrees.  Applicant further argues, on page 9, that rather the claim is directed to a technical process of identifying interactions with a digital content on a user device upon detection of proximity of the user device to the other device.  The argument is not persuasive.  As indicated in the 35 USC § 101 rejection below, the claims recite send merchant identifiers, merchants associated with the one or more merchant identifiers; receive first confirmation; determine proximity; send a second confirmation… identifies one merchant and at least one merchant item offered… determining at least one reward for the user in purchasing an item offered for sale.  The claimed inventions allows for determining a reward for a user that is in proximity to a merchant.  The Specification at [0004] discloses “facilitating transactions between payers and merchants. Payers in some cases can be incentivized to conduct a transaction with a merchant. In some examples, a payer can be provided a reward or a reminder of a stored value associated with the merchant to apply to a transaction with the merchant based on an inference of intent of the payer to conduct a transaction with the merchant. The intent can be inferred based on various payer-specific factors, including a transaction history of the payer.”  The Specification and claims focus on an improvement to the process of determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Applicant further argues, on page 9, that the subject matter recited in claim 1 is not analogous to any of the definitions or examples of a fundamental economic practice or principle as provided in the Updated Guidance.  The argument is not persuasive. The Updated Gudiance examples are not meant to be an exhaustive list; nor are the cases meant to limit what is considered a fundamental economic practice or principle. Furthermore, the Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 
Regarding Applicant’s arguments on page 9, that the Office Action failed to establish a prima facie case by failing to show the claims are “directed to” an abstract idea, the Examiner respectfully disagrees.  The Applicant further argues, on page 10, that the Office fails to properly follow Federal Circuit guidelines and has completely mischaracterized the claims.  The argument is not persuasive.   As an initial matter, the Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.
Furthermore, regarding Applicant’s argument on page 10 that the claims are not directed to the abstract idea but rather is directed to a process of sending a notification to a merchant device that a user device is in proximity thereof if and when a prior interaction is detected, on the user device, with a merchant identifier on the user device, the Examiner respectfully disagrees. The claimed inventions allows for determining a reward for a user that is in proximity to a merchant.  Furthermore, the Specification at [0004] discloses “facilitating transactions between payers and merchants. Payers in some cases can be incentivized to conduct a transaction with a merchant. In some examples, a payer can be provided a reward or a reminder of a stored value associated with the merchant to apply to a transaction with the merchant based on an inference of intent of the payer to conduct a transaction with the merchant. The intent can be inferred based on various payer-specific factors, including a transaction history of the payer.”  The Specification and claims focus on an improvement to the process of determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as 
Regarding Applicant’s arguments on page 10, that the claims recite significantly more than the abstract idea.  The Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a mobile device including display device and sensors, merchant device, system (including memories and processors); the processing system electronically communicates with the mobile device and corresponding merchant devices.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., determining a reward for a user that is in proximity to a merchant) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant’s reliance upon BASCOM, on pages 10-12, is misplaced.  The claims here are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  Rather, the claims merely amount to the application or instructions to apply the abstract idea (i.e., determining a reward for a user that is in proximity to a merchant) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.
Furthermore, regarding the argument on page 12 that an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces, and that the claims provide significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, for example, the computer system of claim 8 is recited as performing the steps of sending an identifier, receiving first confirmation, determining proximity, and sending second confirmation. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s arguments on page 12-13, that the Office Action failed to follow guidelines established in the Memorandum according to Berkheimer, the Examiner respectfully disagrees.  As an initial matter, as indicated in the 101 rejection below, the additional elements amount mere instructions to apply the exception using a generic computer component – see 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  The arguments are only arguing amendments.  Answers to the arguments on the amended limitations, which change the scope of the claims, will be addressed in the action below.
For the reasons above, Applicant’s arguments are not persuasive. 

Information Disclosure Statement
The information disclosure Statement(s) filed on 09/27/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "the payment processing system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.
Claims 9-15 and 17-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 16 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 8, and 16 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 9, and 16 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 8 to illustrate, the claim recites send merchant identifiers, merchants associated with the one or more merchant identifiers; receive first confirmation; determine proximity; send a second confirmation.  Claims 2, 9, and 17 recite identifies one merchant and at least one merchant item offered.  Claims 6 and 14 recite determining at least one reward for the user in purchasing an item offered for sale.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice as well as commercial interaction (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining a reward for a user that is in proximity to a merchant, which a fundamental economic practice as well as commercial interaction.  The mobile device including display device and sensors, merchant device, system (including memories and processors) in Claim 8 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 16 are also abstract for similar reasons. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a mobile device including display device and sensors, merchant device, system (including memories and processors); the processing system electronically communicates with the mobile device and corresponding merchant devices.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, and 16 are not patent eligible.
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

Claims 1-10, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard (US 20130159086 A1) in view of Carlson (U.S. Pub. No. 2008/0167991). 
Regarding claims 1, 8, and 16:
Richard teaches:
one or more memories having computer-readable instructions stored therein; and (“memory” [0010])
one or more processors configured to execute the computer-readable instructions to: (“computers,” [0025]; Fig. 1)
send, for display on a mobile application installed on a mobile device, one or more merchant identifiers, 
wherein the processing system electronically communicates with the mobile device and corresponding merchant devices of merchant associated with the one or more merchant identifiers (Incentive server computer in electronic communication with the mobile device of the user and merchants.  See at least [0025] and FIG. 1, Inventive Server Computer 104 in communication with Mobile Device 102 and Merchants M1-M3 via Network 122.  Merchants displayed on mobile device by name.  See at least [0034] and FIG. 7.);
receive first confirmation that a user of the mobile device interacted with a merchant identifier of the one or more merchant identifiers on the mobile device; determine proximity between the mobile device and a merchant device associated with the merchant identifier based on geographical coordinates of the mobile device and the merchant device derived using one or more sensors onboard the mobile device and the merchant device (“the value of the purchase incentive varies as a function of the distance between the mobile device and the merchant. Referring to FIG. 4 and FIG. 5, the location of the mobile device 102 is monitored as previously described. In this embodiment, however, different zones 1,2 and 3 with respect to the merchant are established as shown in FIG. 5” [0038]; Fig. 5; “GPS receiver that generates GPS coordinate data” [0011].  Merchants displayed on mobile device by name.  See at least [0034] and FIG. 7.  Determining location of the mobile device by, for example, obtaining GPS coordinate data from the device via a GPS receive of the mobile device.  See at least [0011].  See also [0005] and [0030].).
Richard does not explicitly teach but Carlson explicitly teaches:
after determining the proximity, send, for display on the merchant device, a second confirmation that the user of the mobile device engaged with the merchant identifier, (“payment transaction is conducted over a payment processing network, certain information is communicated” See at least paragraph 0075; “prior purchase of one product (for example a vacuum cleaner), could lead to generation of a second product (bags for the vacuum cleaner).” See at least paragraph 0080; Fig. 7 (722))
the second confirmation being sent as an electronic message over a communication channel between the payment processing system and the merchant device (The merchant terminal displays branding message customized to the purchaser.  See at least [0069].  Message sent to merchant terminal from payment processing system via a network.  See at least [0044]-[0045] and FIG. 2, Visa System 200 in network communication via Internet to communicate with entities.  See also FIG. 7, steps 718-722, Branding message information sent from terminal to VISA terminal to merchant terminal for display to customer.  In view of the 112b rejection, the Examiner is interpreting the processing system of the claim as a payment processing system.  The payment processing system is disclosed in Carlson at [0044]-[0046] and FIG. 2, VISA system 200 including a payment server).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to include transaction payment indicating item that have been acquired as taught by Carlson, and to modify the processing system of Richard to be the payment processing system taught by Carlson, because it is a “useful marketing tool to enhance brand loyalty and introduce new products” (Carlson, See at least paragraph 0002). 

Regarding claims 2, 9, and 17:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claims 1, 8, and 16, respectively.  
Carlson further teaches:
wherein each of the one or more merchant identifiers identifies one merchant and at least one merchant item offered by a corresponding merchant.  (“Fig. 5A “Free Coffee” and “Visa Café”)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Richard to include transaction information indicating item that have been acquired as taught by Carlson because it is a “useful marketing tool to enhance brand loyalty and introduce new products” (Carlson, See at least paragraph 0002). 

Regarding claims 3, 10, and 18:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claims 1, 8, and 16 respectively.  
Richard further teaches:
wherein the first confirmation includes an interaction of the user with the merchant identifier using the mobile device. (“the value of the purchase incentive varies as a function of the distance between the mobile device and the merchant. Referring to FIG. 4 and FIG. 5, the location of the mobile device 102 is monitored as previously described. In this embodiment, however, different zones 1,2 and 3 with respect to the merchant are established as shown in FIG. 5” [0038]; Fig. 5; “GPS 

Regarding claim 4:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claim 3.  
Richard further teaches:
wherein the interaction includes adding a merchant item offered by a merchant associated with the merchant identifier to a product list of the user stored in a user profile. (“the merchant may request a reward server on which the user reward account is stored to reduce the number of reward points by an amount corresponding to the reward consideration, wherein the reward server reduces the reward account by the requested amount of reward points, and the reward server conveys reward consideration to the merchant. As an example with reference to FIG. 1, merchant M1 may accept reward points that are being stored at reward server RS1 on behalf of user 12345 in order to pay at least partially for the purchase transaction. In this example, user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed” [0036])

Regarding claims 5, 13, and 20:
The combination of Richard and Carlson
Richard further teaches:
wherein the proximity between the mobile device and the merchant device is determined based on geographical location information provided by respective global positioning systems of the mobile device and the merchant device. (“the value of the purchase incentive varies as a function of the distance between the mobile device and the merchant. Referring to FIG. 4 and FIG. 5, the location of the mobile device 102 is monitored as previously described. In this embodiment, however, different zones 1,2 and 3 with respect to the merchant are established as shown in FIG. 5” [0038]; Fig. 5; “GPS receiver that generates GPS coordinate data” [0011]; Note: The interaction is that the mobile device changes its location and get within a geo-fence of the merchant.)

Regarding claims 6 and 14:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claims 1, and 8, respectively.  
Richard further teaches:
determining at least one reward for the user to use in purchasing an item offered for sale by a merchant associated with the merchant identifier, wherein the at least one reward is determined based at least in part on the first confirmation. (“user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed. Reward server RS1 will then reduce the reward account of user 12345 by 10,000 points and convey consideration to merchant M1 in an equivalent amount, 

Regarding claims 7 and 15:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claims 6 and 14, respectively.  
Richard further teaches:
wherein the second confirmation includes the at least one reward to be applied to the item offered for sale by the merchant when the user, using the mobile device, completes a transaction with the merchant. (“user 12345 offers to use 10,000 reward points stored at RS1. Merchant M1 sends a redemption request to RS1, stating that 10,000 points held for user 12345 should be redeemed. Reward server RS1 will then reduce the reward account of user 12345 by 10,000 points and convey consideration to merchant M1 in an equivalent amount, which may be $100 if each reward point is redeemed at the value of one penny per point. This will reduce the purchase amount by $100. In an alternative embodiment, the merchant M1 may also allow user 12345 to redeem points from multiple rewards servers in the same process, and apply all the consideration received towards the purchase price of the product.” [0036])

Regarding claim 12:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claim 10.  
Richard further teaches:
wherein the first interaction includes adding a merchant item offered by a merchant associated with the merchant identifier to a product list of the user stored in a user profile on the mobile application. (Fig. 1; Fig. 2 (212); Fig. 4 “Deliver Incentive f(zone, profile); “an incentive will be dynamically generated in accordance with an incentive profile that may be a modified version of table 110 in FIG. 1..” [0038])


Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richard in view of Carlson in view of SHRIVASTAVA (WO 2013044175 A1).
Regarding claim 11:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claim 8.  
Richard further teaches:
wherein the first confirmation is determined based on a predictive model developed by the processing system based on contextual and historical information on transactions and user preferences of the user. (“incentive server computer may use the user identification to determine one or more reward programs with which the user has a reward account by accessing a reward program database, the reward program database storing information indicating, for a plurality of users, which 
However Richard does not explicitly teach but SHRIVASTAVA teaches:
predictive model(Fig. 24A-F and assoc text)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Richard and Carlson to use models as taught by SHRIVASTAVA because “the C-LEASH may calculate a revenue share for each of the websites in the user's shopping trail using a revenue sharing model, and provide revenue sharing for the websites.” SHRIVASTAVA, See at least paragraph 0192.
Regarding claim 19:
The combination of Richard and Carlson, as shown in the rejection above, discloses the limitations of claim 8.  
Richard further teaches:
wherein the first confirmation is determined based on a predictive spending model developed by the processing system for the user based on contextual and historical information on transactions and user preferences of the user. (“incentive server computer may use the user identification to determine one or more reward programs with which the user has a reward account by accessing a reward program database, the reward program database storing information indicating, for a plurality of users, which of a plurality of reward programs with which each of said plurality of users has a reward account..” [0006])
However Richard does not explicitly teach but SHRIVASTAVA teaches:
predictive spending model 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Richard and Carlson to use models as taught by SHRIVASTAVA because “the C-LEASH may calculate a revenue share for each of the websites in the user's shopping trail using a revenue sharing model, and provide revenue sharing for the websites.” SHRIVASTAVA, See at least paragraph 0192.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langdon (US 20120010930 A1) discloses a rewards program may provide users with rewards for transacting with a merchant. In various embodiments, the transactions are validated before a user is allowed to receive a reward. In various embodiments, a mobile device is used to validate a transaction. In various embodiments, a mobile device may store an indication of a user's progress towards earning a reward.
Agranoff (US 7908262 B2) is pertinent because the system provides search engine based rewards.
ISAACSON (US 20110106698 A1) is pertinent because the system processes gift cards.
Walker (US 8271327 B2) is pertinent because the system identifies potential buyers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694